DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:  
In line 5, the term “in a second surface of the body” is believed to supposed to read “in a second direction of the body” and will be treated such.  
In line 7, the term “in a third surface of the body” is believed to supposed to read “in a third direction of the body” and will be treated such.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OHKUBO et al (US 2014/0009254).
Regarding claim 1, OHKUBO discloses a coil component (Fig. 11-13) comprising: a body (Fig. 12, 3); 5a support substrate (Fig. 12, 30) embedded in the body (Fig. 11-13) and having one end surface exposed to an external surface of the body (Fig. 12, 30 exposed at left side in Y direction); a coil portion (Fig. 13, 31/32) disposed on the support substrate to be embedded in the body and having one end portion exposed to the external surface of the body together with the one end surface 10of the support substrate (Fig. 2, 31/32 exposed at 34/35); and an external electrode (Fig. 12, 51) disposed on the external surface of the body to be connected to the one end portion of the coil portion (Fig. 12), wherein the external electrode has an opening exposing 15at least a portion of the one end surface of the support substrate (Fig. 12, 30 exposed from 51).   
Regarding claim 7, OHKUBO further discloses that in the one 20end surface of the support substrate, a dimension in a width direction of the body is greater than a dimension of the in a thickness direction of the body (Fig. 12, 30 is larger in X direction than in Z direction).  
Regarding claim 8, OHKUBO further discloses that a dimension 25of the one end surface of the support substrate in a width DB1/ 113756512.1 Page 30direction of the body is equal to a width of the body (Fig. 22, 30 can extend to be entire length of X direction).  
Regarding claim 9, OHKUBO further discloses that in the one end surface of the support substrate, a dimension in a thickness 5direction of the body is greater than a dimension in a width direction of the body (Fig. 12, if turned on its side and X was thickness and Z was width, 30 is larger in X direction than in Z direction).
Regarding claim 10, OHKUBO further discloses that a dimension of the one end of the support substrate in a thickness direction 10of the body is equal to a thickness of the body (Fig. 22, when on its side to X is thickness direction 30 can extend to be entire length of X direction).  
Regarding claim 11, OHKUBO discloses a coil component (Fig. 11-13) comprising: a body (Fig. 12, 3) including first and second surfaces (Fig. 12, left and right in Y direction) opposing each other in a first direction of the body (Fig. 12, Y), third and fourth surfaces (Fig. 12, top and bottom in Z direction)  15connected to the first and second surfaces and opposing each other in a second direction (Fig. 12, Z) of the body, and fifth and sixth surfaces (Fig. 12, front and back in X direction) connected to the first to fourth surfaces and opposing each other in a third direction (Fig. 12, X) of the body; a support substrate (Fig. 12, 30) embedded in the body (Fig. 11-13) and having one end surface exposed to an external surface of the body (Fig. 12, 30 exposed at left side in Y direction); a coil portion (Fig. 13, 31/32) disposed on the support substrate to be embedded in the body and having one end portion exposed to the external surface of the body together with the one end surface 10of the support substrate (Fig. 2, 31/32 exposed at 34/35); and 25a first conductive layer (Fig. 12, 51) being in contact with the body DB1/ 113756512.1 Page 31and having a first opening exposing at least a portion of the one end surface of the support substrate (Fig. 12), wherein the first conductive layer extends from the first surface onto one or more of the third to sixth surfaces (Fig. 12, 51 extends from 1st surface to third surface at 49).  
Regarding claim 16, OHKUBO further discloses that the first DB1/ 113756512.1 Page 32conductive layer is in direct contact with the body (Fig. 12, 51/49 contact the body).

Claim(s) 1, 3, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al (US 2018/0268990).
Regarding claim 1, LEE discloses a coil component (Fig. 1-5) comprising: a body (Fig. 1, 1);  5a support substrate (Fig. 1, 11) embedded in the body (Fig. 1) and having one end surface exposed to an external surface of the body (Fig. 2, 11a exposed at left side); a coil portion (Fig. 1, 12) disposed on the support substrate to be embedded in the body and having one end portion exposed to the external surface of the body together with the one end surface 10of the support substrate (Fig. 2, 12a exposed at left side); and an external electrode (Fig. 2, 21a) disposed on the external surface of the body to be connected to the one end portion of the coil portion (Fig. 2), wherein the external electrode has an opening exposing 15at least a portion of the one end surface of the support substrate (Fig. 2, 21a has opening at 11a that exposes 11 from 21a).   
Regarding claim 3, LEE further discloses that the one end surface of the support substrate has a cross-sectional area larger than a cross-sectional area of the opening (Fig. 2, 11a is larger than hole at 11a).  
Regarding claim 7, LEE further discloses that in the one 20end surface of the support substrate, a dimension in a width direction of the body is greater than a dimension of the in a thickness direction of the body (Fig. 3A, 11 is larger in W direction than in T direction).  
Regarding claim 9, LEE further discloses that in the one end surface of the support substrate, a dimension in a thickness 5direction of the body is greater than a dimension in a width direction of the body (Fig. 3A, if turned on its side and W was thickness and T was width, 11 is larger in W direction than in T direction).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2018/0268990) in view of CHOI (US 2016/0225517).
Regarding claim 2, LEE fails to teach the claim limitations.
CHOI teaches that the external surface of the body (Fig. 2-3, left side in L direction), to which the one end surface of the support 20substrate is exposed (Fig. 3, 20 exposed to left side), has a first region (Fig. 2-3, where 20 is exposed), in which the one end surface of the support substrate is exposed (Fig. 2-3), and a second region, other than the first region, and the external electrode covers an entirety of the second region (Fig. 2-3, 81 covers entire left side surface but would not cover 20 when combined with LEE).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of CHOI to the invention of LEE, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Allowable Subject Matter
Claims 4-6 and 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4-6, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the external electrode includes a plurality of layers, sequentially disposed on the external surface of the body, and the opening penetrates through each of the plurality of layers of the external electrode” in combination with the other claim limitations. 
Regarding claims 12-15, the prior art fails to teach or make obvious, alone or in combination, the limitation of “one or more conductive layers disposed on the first conductive layer, wherein the one or more conductive layers each have an 10opening exposing the portion of the one end surface of the support substrate exposed by the first opening of the first conductive layer” in combination with the other claim limitations. 

Additional Relevant Prior Art:
CHOI (US 2016/0268038) teaches relevant art in Fig. 7A-7C.
HONG et al (US 2017/0032883) teaches relevant art in Fig. 2-5.
FUKUDA et al (US 2018/0096783) teaches relevant art in Fig. 8a-8b.
SATO et al (US 2019/0027288) teaches relevant art in Fig. 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848